COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                    §
 PRISCILLA RASCO,                                                   No. 08-09-00313-CR
                                                    §
                         Appellant,                                       Appeal from
                                                    §
 v.                                                                  243rd District Court
                                                    §
 THE STATE OF TEXAS,                                              of El Paso County, Texas
                                                    §
                         Appellee.                                  (TC # 20040D01290)
                                                    §

                                    MEMORANDUM OPINION

        Priscilla Rasco attempts to appeal a conviction for possession of a chemical with intent to

unlawfully manufacture a controlled substance. Finding that Appellant has no right of appeal, we

dismiss the appeal.

        Rule 25.2 governs a defendant’s right of appeal in a criminal case. The rule provides that the

trial court must enter a certification of the defendant’s right of appeal in every case in which it enters

a judgment of guilt or other appealable order. TEX .R.APP .P. 25.2(d). Further, the rule requires the

trial court to certify whether the defendant has a right of appeal. Id.

        Appellant filed a timely notice of appeal, including the trial court’s certification of the

defendant’s right to appeal as required by Rules 25.2(a)(2) and 25.2(d). The certification reflects

that the appeal “is a plea-bargain case, and the defendant has NO right of appeal.” The trial court

also certified that Appellant waived the right to appeal. On December 11, 2009, the Clerk’s Office

notified Appellant’s counsel that the certification reflects Appellant has no right of appeal and

requested counsel file a letter brief on the issue no later than December 21, 2009. No response has

been received. Based on the trial court’s certification, we dismiss the appeal.
January 29, 2010
                                              ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)